In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 15-1383V
                                        Filed: April 21, 2016
                                         Not to be Published

*************************
                             *
JANET CAKIR, as parent and   *
guardian of C.A.C., a minor, *
                             *
       Petitioner,           *                                Petitioners’ Motion for a
                             *                                Decision Dismissing the Petition;
               v.            *                                Insufficient Proof of Causation; Vaccine
                             *                                Act Entitlement; Denial Without Hearing
SECRETARY OF HEALTH AND      *
HUMAN SERVICES,              *
                             *
       Respondent.           *
                             *
*************************



                                                  DECISION

       On November 16, 2015, Petitioner filed a Petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program (“the Program”),1 alleging that various
vaccinations injured C.A.C. The information in the record, however, does not show entitlement
to an award under the Program.

        On April 20, 2016, Petitioner moved for a decision dismissing her petition.

        Accordingly, this case is dismissed. The Clerk shall enter judgment accordingly.

IT IS SO ORDERED.


                                                     ________________________________
                                                           George L. Hastings, Jr.
                                                           Special Master


1
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.